Case 9:17-cv-00023-RC-KFG Document 31 Filed 05/09/19 Page 1 of 1 PageID #: 175



                      IN THE UNITED STATES DISTRIC COURT
                       FOR THE EASTERN DISTRICT OF EXAS
                                 LUFKIN DIVISIO

JASON J. H ERNANDE j/g FI L
             Plaintifi TERN WSTfSI OURT
                                    0F T XAS
 V .                             2019 § CIVIL C IO NO. 9;17cv23
GREG ABBO T,
             Defen'


       DECLARATION IN SUPPOR TlF~-f»LAijgTIFF *S FIRS MOTION TO EXTEND
                    TIME O SERVE SUMMONS O DEFENDA S

PL I TIFF J SON HER        DEZ states:

         1. I am the laintiff in the above-entitled case. I make this

declaration in su ort of my otion to extend time to serve su mons.

         2. I a housed in solitary confinement and do not have access to a copy

  achine or co puter.

         3. I have not been sent the su mons forms by the clerk, and I am now

  e uesting them from Mr. David O' oole, Clerk of Court.

         4. Defen ants Robert G ant, and Tod Harris, have both retired. I now

must file a motion to amend the co plaint, and cor ect its deficiencies.

         5. I do not seek this extension of time for delay. I res ectfully

  equest an extension up to June 24, 2019, to a en      y com laint, and to

serve it u on the ddfenu ants.

•Pursuant to 28 U.S.C. § 1746, I decla e under penalty of er ury that the

foregoing is true and correct.

Date: April 24, 2019 /s
                                       JaSorpJ. Hernaryzl
                                        E 5 15
                                         ilunsk
                                       "3872    UniSouth
                                             FM 350
                                       Livingston, TX 77351

                                       PL I TIFF, PRO SE
